In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
SUSIE AVCHEN,        *                               No. 14-279V
                     *                               Special Master Christian J. Moran
         Petitioner, *
                     *
v.                   *                               Filed: July 17, 2014
                     *
SECRETARY OF HEALTH  *
AND HUMAN SERVICES,  *                               Stipulation; Influenza vaccine;
                     *                               Shoulder injury related to vaccine
         Respondent. *                               administration; SIRVA.
                     *
******************** *

Ronald Craig Homer, Conway Homer & Chin-Caplan, P.C., Boston, MA, for
petitioner;
Alexis S. Babcock, United States Dep’t of Justice, Washington, DC, for
respondent.

             UNPUBLISHED RULING FINDING ENTITLEMENT1

       On April 10, 2014, Susie Avchen filed a petition under the National
Childhood Vaccine Injury Act, 42 U.S.C. §300a—10 et. seq., alleging that she
suffered a shoulder injury related to her receipt of an influenza vaccination
administered on October 6, 2011.

       In her Rule 4(c) report, respondent states that “compensation is appropriate”
in this case. Resp’t’s Rep’t, filed July 15, 2014, at 3. Respondent adds that the
Division of Vaccine Injury Compensation, Department of Health and Human
Services, has reviewed the facts of this case and has concluded, “Ms. Avchen
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
suffered a non-Table injury of SIRVA and that the preponderance of the medical
evidence indicates that the injury was causally related to the vaccination.” Id.

      Special masters may determine whether a petitioner is entitled to
compensation based upon the record. A hearing is not required. 42 U.S.C. §
300aa-13; Vaccine Rule 8(d). Based upon a review of the record as a whole, the
undersigned finds that petitioner has established that she is entitled to
compensation for her injury.
        Accordingly, Ms. Avchen is entitled to compensation. A status
conference remains set for Monday, July 21, 2014 at 10:00 A.M. Eastern Time,
to discuss the process for quantifying the amount of damages to which Ms. Avchen
is entitled.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.


                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         2